ACCEPTED
                                                                                           03-14-00808-CV
                                                                                                  4183334
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      2/17/2015 4:42:34 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK



                No. 03-14-00808-CV                                         FILED IN
                            IN THE 3RD COURT OF APPEALS             3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                   AUSTIN, TEXAS                    2/17/2015 4:42:34 PM
                                                                      JEFFREY D. KYLE
                                                                            Clerk


                          Rosendo Morales, Appellant

                                           V.

 Texas Department of Insurance-Division of Workers’ Compensation
 and Commissioner Rod Bordelon, in his official capacity, Appellees

     On appeal from the 146th District Court of Bell County, Texas;
                              269,135-B

   APPELLANT’S AGREED & UNOPPOSED 1st AMENDED MOTION TO
  DISMISS ONLY TEXAS MUTUAL INSURANCE COMPANY FROM THIS
                   INTERLOCUTORY APPEAL


TO THE HONORABLE JUSTICES OF THE 3rd COURT OF APPEALS:

      Appellant, Rosendo Morales, respectfully ask this Honorable Court to

dismiss only Texas Mutual Insurance Company from this appeal.                Appellant

prematurely included Texas Mutual Insurance Company in this interlocutory

appeal against the governmental entities under Texas Civil Practices & Remedies

Code Section 51.014(a)(8) of the Appellees, Texas Department of Insurance-

Division of Workers’ Compensation and Commissioner Rod Bordelon, in his official
No. 03-14-00808-CV Appellant’s 1st Amended Motion to Dismiss Only TMIC                 1
capacity, state agency’s plea to the jurisdiction being granted.         This amended

motion is agreed to by counsel for Texas Mutual and unopposed by counsel for

TDI-DWC and the Commissioner.           Only the Appellant and the governmental

entities are necessary parties to this appeal.

      For these reasons, Appellant asks the Court grant this motion to dismiss

only Texas Mutual Insurance Company from this interlocutory appeal as agreed.

                                  Respectfully,

                                  /s/Brad McClellan
                                  Bradley Dean McClellan
                                  State Bar No. 13395980
                                  Of Counsel, Law Offices of Richard Pena, P.C.
                                  1701 Directors Blvd., Suite 110
                                  Austin, Texas 78744
                                  Brad.McClellan@yahoo.com
                                  (512) 327-6884 telephone
                                  (512) 327-8354 facsimile
                                  Attorney for Appellant

                            CERTIFICATE OF CONFERENCE

I certify that I have conferred with Matt Foerster counsel for Texas Mutual
Insurance Company by email, and he is in agreement with this motion; and I have
conferred with Adrienne Butcher, counsel for TDI-DWC and DWC Commissioner,
and she is unopposed to Appellant’s 1st Amended Motion to Dismiss Texas Mutual
Insurance Company.

                                                  /s/ Brad McClellan
                                                  Bradley Dean McClellan



No. 03-14-00808-CV Appellant’s 1st Amended Motion to Dismiss Only TMIC              2
                               CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing was served on the through counsel of
record by the method indicated below on February 17, 2015.




Scott Placek                                    Via eservice and email
Matthew Foerster
Arnold & Placek, LLC
203 East Main Ave, Ste. 203
Round Rock, TX 78664
Fax: 512 341.7121
Attorneys for Texas Mutual

Adrienne Butcher, Assistant Attorney General     Via eservice and email
Administrative Law Division
Office of the Attorney General of Texas
P.O. Box 12548 (MC-018), Capital Station
Austin, Texas 78711-2548
512-475-4208
Facsimile: (512) 320-0167
Attorney for Appellees, TDI-DWC
                                          /s/ Brad McClellan
                                          Brad McClellan




No. 03-14-00808-CV Appellant’s 1st Amended Motion to Dismiss Only TMIC         3